Title: Enclosure A: [Statement of the Payments to be Made], 25 July 1792
From: Meyer, John
To: 



  [Philadelphia, July 25, 1792]

A
A Statement of the payments to be made by Messrs Willink, van Staphorst & Hubbard, and of the monies in their hands, on the 1st of February 1792.—


  The account current of the said date States


  a balance due to the united States of
  
  2,500,220.  


  
  On the last 3/m loan they received
  
  


  1791
  Decr 31
  509,000  
  


  1792
  Jany 31
  701.000  
  


  
  remained to be received
  1,790.000  
  1,790,000  


  
  
  3,000,000  
  


  
  In the hands of the commissioners
  
  4,290,220.  


  Payments to be made


  
  Draughts remaining unpaid for List B.
  175,044.15
  


  Jany 27
  Draught No 541 favour Thos Jefferson
  95,947.10
  



  April 17
  Draughts No 542 a 628 John Kean
  500,000.  
  


  June 30
  Draughts No 630 Thos Jefferson
  123.750   
  


  July
  Draughts No 631 a 715 &ca  John Kean
   500,000   
  


  
  
  1,394.742. 5
  


Interest to be paid



March 1st on 2½ million at 5 pCt
125,000.  




June 1st on 7 million do
350.000   




Septr 1st on 6 million do
300.000   
2,169,742. 5—



Leaving the Sum not disposed of

 2,120,477.15



  Treasury Department July 25th 1792
  John Meyer
  Pe Clk

